       Case 1:16-cv-02481-CCC Document 126 Filed 09/10/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ERIKA EBERHARDINGER,                   :      NO.: 1:16-CV-02481-CCC
                                       :
                   Plaintiff           :
             vs.                       :      JURY TRIAL DEMANDED
                                       :
BENJAMIN SMITH and                     :
MATTHEW FOSTER                         :      The Honorable Christopher C. Conner
                                       :
                   Defendants.         :


   DEFENDANT BENJAMIN SMITH’S MEMORANDUM OF LAW IN
  RESPONSE TO PLAINTIFF’S MOTION IN LIMINE TO PRECLUDE
 EXPERT TESTIMONY FROM PENNSYLVANIA STATE POLICE, SGT.
  STEVEN WISE, BENJAMIN SMITH, BENJAMIN PRASTER AND/OR
                  CHIEF WESLEY KAHLEY

      I.     PRELIMINARY STATEMENT

      Officer Smith will not be offering expert testimony from Pennsylvania State

Police, Sgt. Steven Wise, Benjamin Smith, Benjamin Praster or Chief Wesley

Kahley at trial. Accordingly, Plaintiff’s motion in limine is moot.

      II.    CONCLUSION

      Officer Smith respectfully requests that this Honorable Court deny Plaintiff’s

motion in limine as moot.

                                       Respectfully submitted,

                                       WILLIAM J. FERREN & ASSOCIATES
                                       BY: /s/ Leticia J. Santiago
                                             Leticia J. Santiago, Esquire
Case 1:16-cv-02481-CCC Document 126 Filed 09/10/19 Page 2 of 2




                                 Attorney ID# 308519
                                 10 Sentry Parkway, Suite 301
                                 Blue Bell, PA 19422
                                 (215) 274-1724
                                 (215) 274-1735 (fax)
                                 Email: ljsantia@travelers.com
